Citation Nr: 0209255	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  96-41 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
service-connected residuals of bilateral inguinal hernia 
repairs.

2.  Entitlement to an effective date earlier than June 18, 
1998, for the grant of service connection for tinnitus.  

3.  Entitlement to an effective date earlier than June 18, 
1997, for the grant of service connection for headaches due 
to an undiagnosed illness. 

(The issues of entitlement to service connection for broken 
nose and deviated septum, multiple wounds to the head, hands, 
arms, legs, and back, a urological disorder, degenerative 
disc disease to the lumbar spine, a left knee disorder, 
residuals of broken fingers to the right hand, residuals of a 
head injury, joint pain due to an undiagnosed illness, 
gastrointestinal disorder and weight gain due to an 
undiagnosed illness, leg and feet swelling due to an 
undiagnosed illness, fatigue due to an undiagnosed illness, 
entitlement to an increased initial rating for headaches due 
to an undiagnosed illness, and entitlement to a compensable 
rating for chronic obstructive pulmonary disease/bronchitis 
with past pneumonia will be addressed in a later decision.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962, from August 4, 1966, to November 11, 1966, 
and from November 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and from a May 1999 rating decision 
by the RO in Phoenix, Arizona.  

The Board notes that in correspondence dated in January 1997 
the veteran withdrew his appeal as to the issues of 
entitlement to service connection for septicemia and 
hyperlipidemia.  In correspondence dated in December 1999 he 
withdrew his appeal as to the issues of entitlement to 
initial disability ratings in excess of 10 percent for 
tinnitus and headaches but noted he wished to continue his 
appeal for earlier effective dates as to these matters.  The 
veteran noted that he had withdrawn his appeal as to the 
issue of entitlement to right ear hearing loss in 
correspondence dated in March 2002.

The Board notes, however, that the RO addressed the issue of 
entitlement to an increased rating for service-connected 
headaches due to an undiagnosed illness in a February 2002 
supplemental statement of the case and that the veteran, in 
essence, expressed a desire for appellate review of that 
determination in correspondence apparently received by the RO 
in April 2002.  Therefore, the Board finds this issue has 
been adequately developed on appeal.

The Board is undertaking additional development on the issues 
of entitlement to service connection for broken nose and 
deviated septum, multiple wounds to the head, hands, arms, 
legs, and back, a urological disorder, degenerative disc 
disease to the lumbar spine, a left knee disorder, residuals 
of broken fingers to the right hand, residuals of a head 
injury, joint pain due to an undiagnosed illness, 
gastrointestinal disorder and weight gain due to an 
undiagnosed illness, leg and feet swelling due to an 
undiagnosed illness, fatigue due to an undiagnosed illness, 
entitlement to an increased initial rating for headaches due 
to an undiagnosed illness, and entitlement to a compensable 
rating for chronic obstructive pulmonary disease/bronchitis 
with past pneumonia pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates the veteran's 
service-connected residuals of bilateral inguinal hernia 
repair is manifested by postoperative status without true 
hernia protrusion.

3.  The RO first received a claim for entitlement to service 
connection for tinnitus on June 18, 1998, and entitlement has 
been established from that date.

4.  The RO first received an informal claim for entitlement 
to service connection for headaches due to an undiagnosed 
illness on, and entitlement has been established from June 
18, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected residuals of bilateral inguinal hernia repairs are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16, 4.114, 
Diagnostic Code 7338 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  An effective date earlier than June 18, 1998, for the 
award of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2001).

3.  An effective date earlier than June 18, 1997, for the 
award of service connection for headaches due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1117, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.317, 3.400 
(2001); 60 Fed. Reg. 6,665 (Feb. 3, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the May 1996 and July 1999 statements of the case and January 
1997, January 1999, October 1999, and February 2002 
supplemental statements of the case adequately notified the 
veteran of the evidence necessary to substantiate the matters 
addressed in this decision and of the action to be taken by 
VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters 
addressed in this decision have been obtained.  

Although the veteran claims his service medical records are 
incomplete, the Board finds this matter is not pertinent to 
the issues addressed in this decision.  The Board notes the 
present evaluation of the veteran's service-connected 
bilateral inguinal hernia disability and his claims for 
entitlement to earlier effective dates for service-connected 
tinnitus and headache disabilities are not determinative of 
information that could be obtained from any missing service 
medical records.  Therefore, the Board finds additional 
development of these matters would be futile.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in November 
1992, June 1998, October 1998, and April 1999 and that 
evidence sufficient for adequate determinations has been 
obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law as to 
these matters.  In light of the notice and development action 
provided in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

I. Increased Schedular Rating Claim
Residuals of Bilateral Inguinal Hernia Repairs

Background  Service medical records show that from January 
25, 1991, to February 8, 1991, the veteran was hospitalized 
and underwent bilateral inguinal herniorrhaphies complicated 
by septicemia and perihilar pneumonia.  Subsequent hospital 
records show the veteran underwent an additional surgical 
procedure in April 1992 to repair the right hernia.  An April 
1992 report noted the veteran was expected to fully recover 
from his January 1991 and April 1992 surgeries with no 
disability.

VA examination in November 1992 noted the veteran's January 
1991 and April 1992 surgical procedures and complications of 
gram-negative sepsis, bilateral pneumonia, and prostatitis.  
It was noted that he also had bilateral epididymitis with 
urinary incontinence and that he complained of discomfort 
adjacent to the testicles.  The examiner stated the veteran 
was well appearing, well developed, well nourished, alert, 
and in no acute distress.  He had a normal gait and moved 
about the examining room, undressed, and mounted and 
dismounted the examining table normally.  Diagnoses were 
provided including residual scrotal tenderness secondary to 
bilateral epididymitis and status post septicemia, septic 
shock, and bilateral pneumonia.  No report was provided as to 
a presently discernible recurrent hernia.

In correspondence submitted during the course of his appeal 
the veteran complained, in essence, that the surgical 
procedure performed in January 1991 was conducted improperly, 
that complications from that procedure imperiled his life and 
had resulted in numerous disabilities, and that a subsequent 
procedure in April 1992 had resulted in additional 
disability.

In his July 1996 substantive appeal the veteran reported that 
since the April 1992 procedure he had experienced a "soft 
pouch/bulge" at and around the surgical site which was very 
tender and caused discomfort.  He claimed a compensable 
rating was warranted because of the repeated procedure and 
surgical complications.

At his personal hearing in January 1997 the veteran testified 
that he had a very significant pouching on the right side 
with daily discomfort and an inability to lift more than 10 
to 15 pounds without exacerbating the disorder.  He reported 
he had been advised not to wear a belt or a truss for support 
and that he had not been treated for the disorder since 1992.  
He claimed the disorder had greatly affected his overall 
ability to function.

VA examination in June 1998 included diagnoses of status post 
bilateral herniorrhaphy with re-operation on the right side 
and ensuing septicemia and bilateral pneumonia which resulted 
in probable chronic obstructive pulmonary disease.  The 
examiner also noted diagnoses of some degree of atonic bowel 
and status post epididymitis as an aftermath of surgery.  It 
was noted that while the inguinal areas were quite tender 
there was no evidence of bulging and no evidence of direct or 
indirect hernia to either side.  

An October 1998 VA examination report noted the veteran wore 
suspenders and reported he did so because wearing a belt 
around his waist caused too much discomfort, especially to 
the right groin area.  It was noted he complained of 
considerable tenderness in that area since his surgery in 
April 1992.  Examination revealed tenderness to the right 
lower quadrant of the abdomen and perhaps a little weakness 
to the abdominal musculature just above the right inguinal 
canal but no evidence of hernia.  No diagnosis as to a 
present recurrent hernia was provided.

VA examination in April 1999 revealed a negative examination 
of the abdomen with no evidence of tenderness or inguinal 
masses.  The diagnoses included abdominal postprandial pains, 
sometimes with diarrhea, said to have begun with his 
herniorrhaphies and sepsis and intermittent edema of the 
lower extremities also said to have started after with his 
herniorrhaphies and sepsis.  No diagnosis as to a present 
recurrent hernia was provided.

In correspondence dated in April 1999 the veteran reiterated 
his claim and reported that he had a "bean bag" type pouch 
on the right side that was constantly tender and painful.  He 
claimed the disorder limited his daily activities and ability 
to work full time.  

In a March 2002 statement the veteran reiterated his account 
of the events surrounding and subsequent to his January 1991 
injury and medical treatment.  He reported that he had been 
instructed after his second surgery not to lift over 
5 pounds, bend, twist, or sit for prolonged periods.  He 
claimed, in essence, that the invasion of his body through 
the same incision site in April 1992 constituted never ending 
limitations and immense disabilities and had unquestionably 
had an adverse impact on his health and physical condition.

Legal Criteria  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

A regulatory amendment effective July 2, 2001, made changes 
to the schedular criteria for evaluating diseases of the 
digestive system; however, the criteria for evaluating 
inguinal hernia were unchanged.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 ( effective before and after July 2, 
2001). 

The Rating Schedule provides a 0 percent rating for inguinal 
hernias which are not operated, but remediable or which are 
small, reducible, or without true hernia protrusion; a 10 
percent rating for a recurrent postoperative inguinal hernia 
that is readily reducible and well supported by a truss or 
belt; a 30 percent rating  for a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible; and a 60 percent rating for a large postoperative 
recurrent inguinal hernia that is considered inoperable and 
which is not well supported under ordinary conditions and 
which is not readily reducible.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2001). 

Analysis  Initially, the Board notes that the veteran has 
reported he has "numerous" disabilities as a result of his 
bilateral inguinal hernia repair during active service but 
that he has not identified any specific disability other than 
the epididymitis/prostatism and chronic obstructive pulmonary 
disease/bronchitis with past pneumonia for which service 
connection has been established or the claims for entitlement 
to service connection for urological disorder, 
gastrointestinal disorder and weight gain, and leg swelling 
disorder presently developed on appeal.  Therefore, the Board 
finds appellate review of the present increased rating matter 
is limited to the service-connected residuals of bilateral 
hernia repair manifested by a disability under the criteria 
for inguinal hernia, diagnostic code 7338.  The veteran is 
advised, however, that he may submit a claim at any time to 
the RO for other specific disorders that may be related to 
his service-connected disabilities.

Based upon the evidence of record, the Board finds persuasive 
medical evidence demonstrates the veteran's service-connected 
residuals of bilateral hernia repair is manifested by 
postoperative status without true hernia protrusion.  VA 
examinations in November 1992, June 1998, October 1998, and 
April 1999 revealed no evidence of a hernia protrusion.  
Although the veteran claims he has a recurrent hernia 
protrusion, the Board finds the objective VA medical findings 
are persuasive.  

While the veteran is competent to attest as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, the Board finds there is no persuasive evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In fact, at his personal 
hearing in January 1992 the veteran testified he had not been 
treated for the disorder since 1992 and the objective medical 
evidence of record is inconsistent with his claim that this 
specific disorder limits his ability to be fully employed.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a compensable rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

II. Earlier Effective Date Claims

A) Tinnitus

Background  Service medical records show that in a May 1990 
Officer's Physical Examination Questionnaire the veteran 
denied any history of ringing in the ears.  In an April 1991 
Screening Questionnaire for TMJ Problems the veteran reported 
he had experienced ringing at times in the ears.  Service 
records are negative for any diagnosis or treatment for 
tinnitus.  

In September 1992, the veteran submitted an application for 
entitlement to VA benefits.  The application is negative for 
any evidence of a tinnitus disorder or any intent to seek 
service connection for a tinnitus disability.

A September 1993 service department medical examination noted 
left ear nerve deafness but an otherwise normal clinical 
evaluation of the ears.  

VA outpatient treatment records dated in March 1996 show the 
veteran complained of constant tinnitus over the previous 
approximately 3 years.  No diagnosis of tinnitus was 
provided.  In January 1998 the veteran complained of left ear 
tinnitus over the past 6 years which had worsened.  The 
examiner's impressions included recurrent sinusitis and 
presbyacusia with severe tinnitus.  In February 1998, the 
veteran reported his tinnitus was persistent and annoying.  
An April 1998 report noted constant tinnitus and left ear 
hearing loss which had started in 1993 and which seemed to be 
worsening.  

On June 18, 1998, the veteran's accredited representative 
submitted a claim for entitlement to service connection for 
disabilities including tinnitus.  

During VA examination in October 1998 the veteran complained 
of tinnitus, left ear greater than right.  

In May 1999, the Phoenix RO, inter alia, granted entitlement 
to service connection for tinnitus.  An effective date from 
June 18, 1998, was assigned.

In correspondence dated in July 1999 the veteran expressed 
disagreement with the RO decision including as to the 
compensation level and effective date assigned for his 
service-connected tinnitus.

At his personal hearing in December 1999 the veteran 
testified that he had been treated for tinnitus earlier than 
June 1998 and stated that service dental records dated in 
1992 show he complained of ringing in his ears.  He reported 
he could not recall when he may have submitted a claim for 
entitlement to service connection for tinnitus but claimed, 
in essence, that an earlier effective date was warranted 
because he had complained of the disorder prior to that date.

In correspondence dated in December 1999 the veteran, inter 
alia, withdrew his claim as to entitlement to an initial 
evaluation for tinnitus in excess of 10 percent.

In a March 2002 statement in support of his claim the veteran 
stated he could not recall having first made his claim for 
entitlement to service connection for tinnitus on June 18, 
1998, but stated the disorder had been present since his 
return from "Desert Storm" in 1991.  

Legal Criteria  VA regulations provide that the effective 
date for an award of disability compensation based on an 
original claim for direct service connection shall be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, and for reopened 
claims, it shall be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2)(i), (r) 
(2001). 

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2001).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Analysis  Based upon the evidence of record, the Board finds 
that an effective date earlier than June 18, 1998, for the 
award of service connection for tinnitus is not warranted.  
The Board notes the veteran's claim for entitlement to 
service connection for tinnitus was received by the RO on 
June 18, 1998.  The Board finds, however, that no earlier 
dated correspondence or statements were received from the 
veteran indicating an intent to file for the identified 
benefit of entitlement to service connection for tinnitus.  
See 38 C.F.R. § 3.155; see also Brannon, 12 Vet. App. 32.  A 
claim for entitlement to service connection for this disorder 
was not reasonably raised by the veteran's September 1992 
application for VA benefits.

In this case, the Board finds the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date.  See Gilbert, 1 Vet. App. 49.

B) Headaches

Background  Service medical records dated in December 1990 
show the veteran complained of headaches which had persisted 
over 3 days with mild nausea which had started the day of 
report.  The examiner's diagnoses included tension headaches 
and possible Dalmane withdrawal.  In an April 1991 Screening 
Questionnaire for TMJ Problems the veteran reported he had 
experienced headaches at times.  

In a June 1992 report of medical history the veteran noted he 
experienced frequent headaches.  The examiner noted the 
veteran reported headaches from November to April due to 
seasonal allergies with treatment of symptoms only.  The 
veteran also noted he experienced frequent headaches in an 
August 1993 report of medical history which the examiner 
reported were related to allergies.  The veteran noted he 
experienced frequent or severe headaches in a September 1993 
report of medical history.  The examiner provided no 
additional information as to a headache disorder but noted 
the veteran reported he had little or no disability as a 
result of the numerous entries noted on his report of medical 
history.

In September 1992, the veteran submitted an application for 
entitlement to VA benefits.  The application is negative for 
any evidence of a headache disorder or any intent to seek 
service connection for a headache disability.

At his Veteran's Registry Clinic Persian Gulf examination in 
October 1998 the veteran complained of headaches since 1992 
which he believed were the result of his exposure to oil fire 
smoke.  He noted he had experienced a concussion with a 
subsequent headache which lasted approximately 2 weeks but 
that he had no headache problems prior his Persian Gulf 
service.  The examiner's diagnoses included recurrent 
vascular headaches.  

VA outpatient treatment records dated in September 1996 show 
the veteran reported a recurrence of headaches with green 
rhinorrhea.  It was noted this was the first episode of 
headache since the veteran's sinus surgery and septoplasty in 
April 1996.  The examiner's diagnosis was sinusitis.  An 
October 1996 report noted improved sinus headaches but noted 
the veteran complained of severe right-sided periorbital 
headaches.  He described the headaches as similar but worse 
than his previous headaches.  The examiner's diagnosis was 
recurrent sinusitis after sinus surgery.  A December 1996 
report noted the veteran stated his headaches were improved 
since October and were definitely better than before his 
sinus surgery.

In May 1999, the Phoenix RO, inter alia, granted entitlement 
to service connection for headaches as due to an undiagnosed 
illness.  An effective date from June 18, 1997, was assigned.

In correspondence dated in July 1999 the veteran expressed 
disagreement with the RO decision including as to the 
compensation level and effective date assigned for his 
service-connected headache disorder.

In a July 1999 statement of the case the RO noted an 
effective date from June 18, 1997, a date one year prior to 
the date of claim was warranted under the liberalizing 
provisions of 38 C.F.R. § 3.114(a) for headaches due to an 
undiagnosed illness.  

In correspondence dated in December 1999 the veteran, inter 
alia, withdrew his claim as to entitlement to an initial 
evaluation for headaches in excess of 10 percent.

In a March 2002 statement in support of his claim the veteran 
stated a medical presumption had been made in 1992 that his 
headache disorder might be due to his exposure to oil smoke 
during service in the Persian Gulf but that the presumption 
had never been confirmed.  He provided no additional 
information as to his claim for entitlement to an earlier 
effective date.

Legal Criteria  VA law provides that in the case of 
liberalizing laws and VA compensation issues, see § 3.114.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(p).

Section 3.114 provides that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  See 38 C.F.R. § 3.114 (2001).

It is noted that the provisions of this section are 
applicable to original and reopened claims as well as claims 
for increase and that (1) if a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the 
law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue; (2) if a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement; and (3) if a 
claim is reviewed at the request of the claimant more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  Id.

VA regulations were adopted on February 3, 1995, to provide 
that in claims for service connection for undiagnosed 
illnesses compensation shall be paid to a Persian Gulf War 
veteran who exhibits objective indications of chronic 
disability which results from an illness or combination of 
illnesses manifested by one or more signs or symptoms, 
provided that such disability became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001, (subsequently amended to December 31, 2006) and by 
history, physical examination, and laboratory test such 
disability cannot be attributed to any known clinical 
diagnosis.  See 60 Fed. Reg. 6,665 (Feb. 3, 1995); 
38 U.S.C.A. § 1117 (Supp. 2002); 38 C.F.R. § 3.317(a)(1) 
(2001).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2001).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2001).

Signs and symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue, (2) 
signs or symptoms involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the respiratory system (upper or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b) (2001).

Analysis  Based upon the evidence of record, the Board finds 
that an effective date earlier than June 18, 1997, for the 
award of service connection for headaches due to an 
undiagnosed illness is not warranted.  In May 1999, the RO 
granted entitlement to service connection for headaches as 
due to an undiagnosed illness and assigned an effective date 
from June 18, 1997.  In the July 1999 statement of the case 
the RO noted an effective date from June 18, 1997, a date one 
year prior to the date of his claim, was warranted under the 
liberalizing provisions of 38 C.F.R. § 3.114(a).  

The Board finds, however, that the veteran's June 18, 1998, 
correspondence does not include statements that may be 
construed as a claim for service connection for headaches and 
that while it is not clear when the RO actually received the 
veteran's claim for this disorder there is no correspondence 
or statement of record indicating any intent to file a claim 
for the identified benefit of entitlement to service 
connection for this disorder.  See 38 C.F.R. § 3.155; see 
also Brannon, 12 Vet. App. 32.  The Board further finds a 
claim for entitlement to service connection for this disorder 
was not reasonably raised by the veteran's September 1992 
application for VA benefits.

In this case, the Board finds the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date.  See Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to compensable disability evaluation for service-
connected residuals for bilateral inguinal hernia repairs is 
denied.

Entitlement to an effective date earlier than June 18, 1998, 
for the grant of service connection for tinnitus is denied.

Entitlement to an effective date earlier than June 18, 1997, 
for the grant of service connection for headaches due to an 
undiagnosed illness is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

